


Exhibit 10.15
Summary of Director Compensation for Fiscal 2015
Each member of the Board of Directors who is not an employee of Tredegar or any
of its subsidiaries receives the following annual retainers, payable in equal
quarterly installments in arrears:
Non-Employee Director
$
113,000


Chairman of the Board
$
65,000


Audit Committee Chairperson
$
16,000


Non-Chair Member of the Audit Committee
$
9,500


Executive Compensation Committee Chairperson
$
11,000


Non-Chair Member of the Executive Compensation Committee
$
7,000


Nominating and Governance Committee Chairperson
$
7,500


Non-Chair Member of the Nominating and Governance Committee
$
4,500


Executive Committee Chairperson
$
9,000


Non-Chair Member of the Executive Committee
$
4,500



The retainer paid to non-employee directors is paid in cash of $56,500 and in
the form of a stock award of $56,500. The retainer paid to the Chairman of the
Board is paid in cash of $32,500 and in the form of a stock award of $32,500.
The stock award is determined based on the closing price of Tredegar common
stock as reported on the New York Stock Exchange composite on the date of grant.


